FILED
                              NOT FOR PUBLICATION                              DEC 28 2009

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 VARINDER KAUR GILL,                               No. 07-71737

               Petitioner,                         Agency No. A097-613-670

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Varinder Kaur Gill, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research                                1
removal, and protection under the Convention Against Torture (“CAT”). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence,

Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir. 2000), and we deny in part and

dismiss in part the petition for review.

       Gill was detained briefly three times over an eleven-year period, and

although she was slapped and verbally threatened, she did not require medical

treatment. Substantial evidence supports the BIA’s conclusion that any harm Gill

may have suffered, even in the aggregate, did not rise to the level of persecution.

See Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006). Substantial evidence

also supports the BIA’s conclusion that Gill failed to establish past persecution or

an objective, well-founded fear of persecution on account of a protected ground.

See Sangha v. INS, 103 F.3d 1482, 1486 (9th Cir. 1997). Accordingly Gill’s

asylum claim fails.

       Because Gill failed to demonstrate eligibility for asylum, it follows that she

did not satisfy the more stringent standard for withholding of removal. See Farah

v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).

       Substantial evidence also supports the BIA’s denial of Gill’s CAT claim

because Gill failed to establish it was more likely than not she would be tortured if




KAD/Research                               2                                    07-71737
returned to India. See Lemus-Galvan v. Mukasey, 518 F.3d 1081, 1084 (9th Cir.

2008).

         We lack jurisdiction to review the agency’s denial of voluntary departure,

see 8 U.S.C. §§ 1229c(f), 1252(a)(2)(B)(i), and therefore we dismiss the petition as

to Gill’s voluntary departure request.

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




KAD/Research                                3                                   07-71737